Exhibit 10.3

 

Date:    October 1, 2007 From:    John McNulty To:    Vincent Schiavo Re:   
Separation and Release Agreement

We have made the difficult decision to terminate your position as Senior Vice
President, Worldwide Sales effective October 5, 2007.

You will be paid your base pay through October 31, 2007 in lieu of notice, and
for any unused, accrued vacation. Your earned MIP bonus will be paid on the
October 31, 2007 payroll. Your medical benefits will be paid through October 31,
2007, as well. You will be notified of your rights to continue benefits for up
to eighteen (18) months under COBRA. You have ninety (90) days from your
termination date to exercise any vested stock options.

In addition, if you sign this Separation and Release Agreement, you will receive
a lump sum payment of twelve months severance pay calculated on your base salary
less required deductions, including deductions for applicable state and federal
taxes. This lump sum payment will be made on January 15, 2008. The company will
also continue your medical, dental, and vision (as applicable) by paying your
COBRA premiums for twelve months. Following IRS rules, these costs will be added
as income on your W2. If you become employed within this 12 month period and are
entitled to equal or better benefits with your new employer, you agree to notify
the company to terminate the continuation of COBRA benefits. You can continue
your COBRA coverage at your own expense per federal guidelines. In addition,
your stock options and/or restricted stock awards shall continue to vest during
the six month period commencing November 1, 2007. You will have ninety (90) days
from April 30, 2008 to exercise any vested stock options. In the event that an
“Event” is announced (as defined in the 2002 Stock Incentive Plan) prior to
April 30, 2008, and subsequently closes, your shares shall immediately become
fully vested and nonforfeitable effective as of immediately prior to and
contingent upon consummation of the Event.

You also agree to preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of Secure Computing or any of its employees, clients,
consultants or licensees. Moreover, you agree for a period of twelve (12) months
after your termination not to, directly or indirectly through others, solicit,
recruit, or encourage any Secure Computing employees to leave their employment.

Immediately prior to your termination, please return to (and not keep in your
possession, recreate, or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment (including your laptop and
hard drive), other documents or property, or reproductions of any aforementioned
items developed by you during the course of your employment with Secure
Computing or otherwise belonging to Secure. Please give the above items to Renee
Kirk. You may keep your laptop provided that it is scrubbed of Secure Computing
confidential and proprietary information.

Your signature below indicates that you hereby fully and completely release and
waive any and all claims, complaints, causes of action or demands of whatever
kind which you have or may have against the Company and all its predecessors,
successors, assigns, subsidiaries, officers, employees, and agents arising out
of any action, conduct, decision, behavior, or events occurring to the date of
your signature on this letter, except as is set forth below, including, but not
limited to, the terms, conditions, and circumstances of your employment and the
termination of your employment.



--------------------------------------------------------------------------------

This letter extends to but is not limited to all claims, whether based on
statutory or common law claims, for age, disability, or other forms of
employment discrimination, including claims arising under or based on Title VII
of the Civil Rights Act of 1964 as amended, the Civil Rights Act of 1967 as
amended, the Older Workers Benefit Protection Act, the Equal Pay Act as amended,
the Age Discrimination in Employment Act as amended, the Family Medical Leave
Act of 1993, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Fair Labor Standards Act, the California Civil Code, the California Fair
Employment and Housing Act and Labor Code section 201, et seq. and section 970,
et seq., or any other applicable federal, state or local employment
discrimination statute or ordinance. You further understand that this Release
extends to but is not limited to all claims that you may have for wrongful
discharge, defamation, assault, battery, negligent or intentional infliction of
emotional distress, breach of contract, promissory estoppel, fraud, impairment
of economic opportunity, or any other theory, whether legal or equitable.

You understand that California law includes Civil Code Section 1542 which says
that releases usually do not apply to certain unknown claims. Specifically,
Section 1542 of the California Civil Code states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

You, being aware of this Code section, agree to waive any rights you may have
under this Section, as well as under any other statutes or common law principles
of similar effect.

This letter will not and does not impair or apply to any existing rights you
have under present existing employee benefit plans of the Company or pursuant to
this letter.

By signing below, you acknowledge that you fully understand and accept the terms
of this letter and Release and represent and agree that your signature is
freely, voluntarily and knowingly given. The terms of this letter and Release
shall be open for acceptance by you for a period of forty-five (45) days after
the date set forth above, during which time you may consider whether or not you
accept the terms of this letter and Release and have had the opportunity to
obtain the advice of legal counsel of your choice, and you are hereby advised to
do so, with respect to the meaning and effect of the terms herein. You further
understand that you have a right to rescind the terms of the Release for any
reason within fifteen (15) days after the date you sign below. If you elect to
rescind the terms of the Release, you shall provide written notice of this
election to the Vice President of Human Resources, Secure Computing Corporation,
Paul G. Hawes.

You are signing this Separation and Release Agreement in consideration of the
severance the Company is providing.

I appreciate the contributions you have made to Secure Computing Corporation. I
wish you success in all your future endeavors.

I understand and accept the terms of this Separation and Release Agreement.

 

 

    

                     

     

 

              Date   